PER CURIAM.
The wife appeals a final judgment of dissolution of marriage, raising these issues: (1) That the trial court failed to make an equitable distribution of property acquired subsequent to the marriage; (2) that the court erred in failing to award the wife permanent alimony in the form of lump sum alimony; and (3) that the husband should be required to pay the wife’s attorney’s fees.
Although there is conflict in the evidence, there is competent substantial evidence to support the trial judge’s ruling on the issues. The wife has shown no abuse of discretion in the trial judge’s findings and we should not substitute our judgment for that of the trial judge on matters within his discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
AFFIRMED.
SHIVERS, ZEHMER and BARFIELD, JJ., concur.